DETAILED ACTION
In response to communication filed on 8/3/2021.
Claims 1-30 are pending.
Claims 1-5,14-19, and 27-30 are rejected.
Claims 6-13 and 20-26 are objected to for having allowable subject matter.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/26/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 28 is objected to because of the following informalities:  the claim recites “receiving a message from the second UE” which can create confusion with the message defined in claim 16 and should be amended to avoid confusion.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4,14,16-18, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Farag et al. (US Pub. 2022/0030575)(F1 hereafter) in view of Zhang et al. (US Pub. 2019/0356451)(Z1 hereafter).

Regarding claims 1 and 29, F1 teaches a first user equipment (UE) [refer Fig. 9; UE-B] for wireless communication [refer Abstract], comprising: 
a memory [refer Fig. 3; 360]; and one or more processors, coupled to the memory [refer Fig. 3; 340], configured to: 
receive, via a sidelink interface [refer Fig. 3; 310], a message (i.e. RSAI message)[refer Fig. 9; 910] from a second UE [refer Fig. 9; UE-A][paragraph 0154]; and 
transmit, to the second UE, sidelink resource information for sidelink resources that are available to the second UE [paragraph 0155], 
However, F1 doesn’t expressly disclose that the sidelink resource information is based at least in part on a measured power level associated with the message received from the second UE.  
Z1 discloses that a V2X UE selects a transmission resource according to measured information, if a PSSCH RSRP (i.e. power) from other UEs is greater than a threshold during the selection of the transmission resources, the resources corresponding to the PSSCH are excluded [paragraph 0056].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of F1 for selecting sidelink resources based on inter-UE coordination information to incorporate identifying resources to exclude from sidelink transmission based upon a measured RSRP as taught by Z1.  One would be motivated to do so to reduce interference [refer Z1; paragraph 0098].

Regarding claim 2, F1 teaches the message is associated with sidelink resources for inter-UE coordination signaling from the first UE (the RSAI message can be inter-UE coordination information)[paragraph 0154].  

Regarding claim 3, F1 doesn’t expressly disclose performing a reference signal received power (RSRP) measurement of the message as the measured power level associated with the message.  
Z1 discloses that a V2X UE selects a transmission resource according to measured information, if a PSSCH RSRP (i.e. power) from other UEs is greater than a threshold during the selection of the transmission resources, the resources corresponding to the PSSCH are excluded [paragraph 0056].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of F1 for selecting sidelink resources based on inter-UE coordination information to incorporate identifying resources to exclude from sidelink transmission based upon a measured RSRP as taught by Z1.  One would be motivated to do so to reduce interference [refer Z1; paragraph 0098].

Regarding claim 4, F1 teaches receiving an additional message from a third UE (i.e. UE-C)[paragraph 0155]; and 
determining the sidelink resource information for sidelink resources that are available to the second UE and the third UE based at least in part on the message received from the second UE and the additional message received from the third UE [paragraph 0155].  
However F1 fails to disclose determining the sidelink resource information for sidelink resources that are available to the second UE and the third UE based at least in part on the measured power level associated with the message received from the second UE and a measured power level associated with the additional message received from the third UE.
Z1 discloses that a V2X UE selects a transmission resource according to measured information, if a PSSCH RSRP (i.e. power) from other UEs is greater than a threshold during the selection of the transmission resources, the resources corresponding to the PSSCH are excluded [paragraph 0056].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of F1 for selecting sidelink resources based on inter-UE coordination information to incorporate identifying resources to exclude from sidelink transmission based upon a measured RSRP as taught by Z1.  One would be motivated to do so to reduce interference [refer Z1; paragraph 0098].

Regarding claim 14, F1 teaches transmitting a set of sidelink resources to the second UE, the set of sidelink resources indicate the sidelink resources that are available to the second UE [paragraph 0154].  

Regarding claims 16 and 30, F1 teaches a first user equipment (UE) [refer Fig. 9; UE-A] for wireless communication, comprising: 
a memory [refer Fig. 3; 360]; and one or more processors, coupled to the memory [refer Fig. 3; 340], configured to: 
transmit, via a sidelink interface [refer Fig. 3; 310], a message (i.e. RSAI message)[refer Fig. 9; 910] to a second UE [refer Fig. 9; UE-B][paragraph 0154]; 
receive, from the second UE, sidelink resource information for sidelink resources that are available to the first UE [paragraph 0155]; and 
transmit, to the second UE, an inter-UE coordination signal on a sidelink resource selected based at least in part on the sidelink resource information (the UE-A periodically prepares and transmits RSAI messages, which can be inter-UE coordination information)[paragraph 0195].
However F1 fails to disclose the sidelink resource information is based at least in part on a measured power level associated with the message received at the second UE.
Z1 discloses that a V2X UE selects a transmission resource according to measured information, if a PSSCH RSRP (i.e. power) from other UEs is greater than a threshold during the selection of the transmission resources, the resources corresponding to the PSSCH are excluded [paragraph 0056].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of F1 for selecting sidelink resources based on inter-UE coordination information to incorporate identifying resources to exclude from sidelink transmission based upon a measured RSRP as taught by Z1.  One would be motivated to do so to reduce interference [refer Z1; paragraph 0098].

Regarding claim 17, F1 teaches the message is associated with sidelink resources for the inter-UE coordination signaling with the second UE [paragraph 0154].  

Regarding claim 18, F1 doesn’t expressly disclose the measured power level associated with the message is a reference signal received power (RSRP) measurement of the message.  
Z1 discloses that a V2X UE selects a transmission resource according to measured information, if a PSSCH RSRP (i.e. power) from other UEs is greater than a threshold during the selection of the transmission resources, the resources corresponding to the PSSCH are excluded [paragraph 0056].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of F1 for selecting sidelink resources based on inter-UE coordination information to incorporate identifying resources to exclude from sidelink transmission based upon a measured RSRP as taught by Z1.  One would be motivated to do so to reduce interference [refer Z1; paragraph 0098].

Regarding claim 27, F1 teaches receiving a set of sidelink resources from the second UE, the set of sidelink resources indicate the sidelink resources that are available to the first UE [paragraph 0154].  

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over F1 in view of Z1 as applied to claims 1 and 16, in further view of LG Electronics et al. (WO 2020/080914 A1)(L1 hereafter).

Regarding claim 5, F1 fails to disclose the sidelink resource information includes an expected interference level for the second UE on the sidelink resources due to the third UE, and the expected interference level is based at least in part on the measured power level associated with the message received from the second UE and the measured power level associated with the additional message received from the third UE.  
	L1 discloses a UE receiving sidelink control information from different UEs and information related to received signal strength/power strength of the signal/sidelink control information [page 15; paragraph 0118], and may select a resource related to sidelink communication and evaluates potential interference impact from other UEs [page 16; paragraph 0119].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of F1 for selecting sidelink resources based on inter-UE coordination information to incorporate determining potential interference for the selection of sidelink resources as taught by L1.  One would be motivated to do so to reduce the potential interference impact [refer L1; page 16; paragraph 0119].

Regarding claim 19, F1 fails to disclose the sidelink resource information includes an expected interference level for the first UE on the sidelink resources due to a third UE, and wherein the expected interference level is based at least in part on the measured power level associated with the message received at the second UE and a measured power level associated with an additional message received at the second UE.  
	L1 discloses a UE receiving sidelink control information from different UEs and information related to received signal strength/power strength of the signal/sidelink control information [page 15; paragraph 0118], and may select a resource related to sidelink communication and evaluates potential interference impact from other UEs [page 16; paragraph 0119].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of F1 for selecting sidelink resources based on inter-UE coordination information to incorporate determining potential interference for the selection of sidelink resources as taught by L1.  One would be motivated to do so to reduce the potential interference impact [refer L1; page 16; paragraph 0119].

Claims 15 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over F1 in view of Z1 as applied to claims 1 and 16, in further view of Osawa et al. (US Pub. 2021/0160876)(O1 hereafter).

Regarding claim 15, F1 fails to disclose transmitting, to the second UE, an indication of a maximum number of supported layers at the first UE; and 
instructing the second UE to transmit using a defined number of layers that is based at least in part on the maximum number of supported layers at the first UE.  
O1 discloses configuring a receiving device using configuration information [refer Abstract], in which the use of a notification that indicates whether or not multilayer transmission of a sidelink is supported, included information of a maximum number of layers and/or ports, can be applied for sidelink communications and providing parameters for specifying a sidelink capability and UE capability [paragraph 0126].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of F1 for selecting sidelink resources based on inter-UE coordination information to incorporate the determination of a maximum number of layers or ports that can be applied for sidelink communications as taught by O1.  One would be motivated to do so to provide a means of increasing communication efficiency [refer O1; paragraph 0007].

Regarding claim 28, F1 fails to disclose receiving, from the second UE, an indication of a maximum number of supported layers at the second UE; and receiving a message from the second UE to transmit using a defined number of layers that is based at least in part on the maximum number of supported layers at the second UE.  
O1 discloses configuring a receiving device using configuration information [refer Abstract], in which the use of a notification that indicates whether or not multilayer transmission of a sidelink is supported, included information of a maximum number of layers and/or ports, can be applied for sidelink communications and providing parameters for specifying a sidelink capability and UE capability [paragraph 0126].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of F1 for selecting sidelink resources based on inter-UE coordination information to incorporate the determination of a maximum number of layers or ports that can be applied for sidelink communications as taught by O1.  One would be motivated to do so to provide a means of increasing communication efficiency [refer O1; paragraph 0007].

Allowable Subject Matter
Claims 6-13 and 20-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  determining sidelink resource information for sidelink resources that are available to a second UE and a third UE based at least in part on a measured power level associated with the message received from the second UE, the sidelink resource information includes a maximum modulation and coding scheme (MCS) for the second UE.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. (US Pub. 2021/0410084) discloses that in response to a discovery request, a sidelink discovery response on a PDSCH with a transmit power determined by a measured RSRP of the PDSCH as well as reporting the measured RSRP from the receiving UE to the transmitting UE [paragraph 0263].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan Kavleski
/R. K./
Examiner, Art Unit 2412




/WALLI Z BUTT/Examiner, Art Unit 2412